DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are pending.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

The limitations of claims 29-30 that recite(s) 
“means for carrying out the method steps as defined in the preceding claims 1 and 19” is being treated in accordance with 112(f) because 
(1) the claim limitation uses the phrase “means for”
(2) the “means for” modified by functional language
(3) the phrase “means for” is not modified by sufficient structure, material or acts for achieving the specified function.

Upon review of the Specification, the corresponding structure can be found on figures 11, 12, and paragraphs [0035, 0045].  Therefore, the examiner concludes that the limitations meet the requirements.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 19 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MOCHIZUKI et al. (Pub. No.: US 20210126753 A1), hereinafter MOCHIZUKI.

With respect to claim 19, MOCHIZUKI  teaches A method of wireless communications by an apparatus, comprising: 
[0068, 0485], a part of the beams of the preemption indication…); and 
transmitting, to the UE, signaling of a spatial preemption indication (PI) that indicates the at least one beam ([0485], the gNB may notify the UEs in a part of the beams of the preemption indication).

With respect to claim 30, MOCHIZUKI  teaches An apparatus for wireless communications, comprising: 
means for identifying at least one beam corresponding to a direction at least one user equipment (UE) is to avoid using for at least one of transmitting or receiving a target signal ([0068, 0485], a part of the beams of the preemption indication…); and 
means for transmitting, to the UE, signaling of a spatial preemption indication (PI) that indicates the at least one beam ([0485], the gNB may notify the UEs in a part of the beams of the preemption indication).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11, 13, 16-17, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over MOCHIZUKI, in view of Islam et al. (Pub. No.: US 20170332406 A1), hereinafter Islam.

With respect to claim 1, MOCHIZUKI  teaches A method of wireless communications by a user equipment (UE), comprising: 
receiving signaling of a spatial preemption indication (PI) ([0485], UE receives preemption indication); 
identifying, based on the spatial PI, at least one beam that the UE is preempted from using for at least one of transmitting or receiving at least one target signal ([0485], a part of the beams of the preemption indication…The part of the beams may be, for example, a beam to be used by the UE that performs the preempted communication or a beam to be used by the UE to be preempted).

Although MOCHIZUKI  teaches the identified beam as set forth above.  MOCHIZUKI  does not explicitly teach refraining from using the identified beam for transmitting or receiving the target signal, for at least a time period.  

However, Islam teaches refraining from using the identified beam for transmitting or receiving the target signal, for at least a time period ([0018], refraining from transmitting the random access signal at a time associated with the previously identified beam direction based at least in part on the determination).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Islam, refraining from using the identified beam for transmitting or receiving the target signal, for at least a time period, into the teachings of MOCHIZUKI, in order to decrease a delay in accessing the network, or to decrease interruption in reestablishing a connection (Islam, [0004]).

With respect to claim 11, the combination of MOCHIZUKI  and Islam teaches the method of claim 1.  MOCHIZUKI  teaches the spatial PI is signaled via a group common downlink control information (DCI) transmission to a group of UEs that communicate via sidelink channels ([0382, 0485], the gNB may notify the UEs in a part of the beams of the preemption indication).

With respect to claim 13, the combination of MOCHIZUKI  and Islam teaches the method of claim 1.  MOCHIZUKI  teaches the at least one target signal comprises at least one target sidelink signal ([0068]); and the UE identifies the beam based on a spatial relationship between a sidelink reference signal identified in the spatial PI and the target sidelink signal ([0068, 0485]).

With respect to claim 16, the combination of MOCHIZUKI  and Islam teaches the method of claim 1.  MOCHIZUKI  teaches wherein the target signal comprises a downlink signal comprising at least one of: channel state information reference signal (CSI-RS), timing reference signal (TRS), downlink positioning reference signal (DL [0888]).

With respect to claim 17, the combination of MOCHIZUKI  and Islam teaches the method of claim 1.  MOCHIZUKI  teaches wherein the target signal comprises an uplink signal comprising at least one of: a sounding reference signal (SRS), physical uplink control channel (PUCCH), or demodulation reference signal (DMRS) ([0570]).

With respect to claim 29, MOCHIZUKI  teaches An apparatus for wireless communications, comprising: 
means for receiving signaling of a spatial preemption indication (PI) ([0485], UE receives preemption indication); 
means for identifying, based on the spatial PI, at least one beam that the UE is preempted from using for at least one of transmitting or receiving at least one target signal ([0485], a part of the beams of the preemption indication…The part of the beams may be, for example, a beam to be used by the UE that performs the preempted communication or a beam to be used by the UE to be preempted).

Although MOCHIZUKI  teaches the identified beam as set forth above.  MOCHIZUKI  does not explicitly teach refraining from using the identified beam for transmitting or receiving the target signal, for at least a time period.  

However, Islam teaches refraining from using the identified beam for transmitting or receiving the target signal, for at least a time period ([0018], refraining from transmitting the random access signal at a time associated with the previously identified beam direction based at least in part on the determination).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Islam, refraining from using the identified beam for transmitting or receiving the target signal, for at least a time period, into the teachings of MOCHIZUKI, in order to decrease a delay in accessing the network, or to decrease interruption in reestablishing a connection (Islam, [0004]).

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over MOCHIZUKI, in view of Islam, and further in view of in view of CHEN et al. (Pub. No.: US 20200145082 A1), hereinafter CHEN.

With respect to claim 2, the combination of MOCHIZUKI  and Islam teaches the method of claim 1.  MOCHIZUKI  teaches wherein the UE identifies the beam based on a spatial ([0485], a part of the beams of the preemption indication…The part of the beams may be, for example, a beam to be used by the UE that performs the preempted communication or a beam to be used by the UE to be preempted).

The combination of MOCHIZUKI  and Islam does not explicitly teach relationship between a source reference signal and the target sign.

However, CHEN teaches relationship between a source reference signal and the target sign ([0006], sending or receiving a signal that is sent or received by the first reference signal via the first port set according to a quasi-co-location relationship between the first port set and the target signal).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of CHEN, relationship between a source reference signal and the target sign, into the teachings of MOCHIZUKI and Islam, in order to improve the sending or receiving performance (CHEN, [0003]).

With respect to claim 3, the combination of MOCHIZUKI, Islam and CHEN teaches the method of claim 2.  MOCHIZUKI  teaches the target signal comprises at [0011, 0068]), the uplink physical channel using a transmit beam derived from the source reference signal ([0011, 0485]).  

MOCHIZUKI  does not explicitly teach the UE is configured to refrain from transmitting.  

However, Islam teaches the UE is configured to refrain from transmitting ([0018], refraining from transmitting the random access signal at a time associated with the previously identified beam direction based at least in part on the determination).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Islam, the UE is configured to refrain from transmitting, into the teachings of MOCHIZUKI  , in order to decrease a delay in accessing the network, or to decrease interruption in reestablishing a connection (Islam, [0004]).

With respect to claim 5, the combination of MOCHIZUKI, Islam and CHEN teaches the method of claim 2.  MOCHIZUKI  teaches the target signal comprises at least one of downlink physical channel ([0009, 0068]), the uplink downlink channel using a transmit beam derived from the source reference signal ([0009, 0485]).

MOCHIZUKI  does not explicitly teach the UE is configured to refrain from transmitting.  

However, Islam teaches the UE is configured to refrain from transmitting ([0018], refraining from transmitting the random access signal at a time associated with the previously identified beam direction based at least in part on the determination).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Islam, the UE is configured to refrain from transmitting, into the teachings of MOCHIZUKI  , in order to decrease a delay in accessing the network, or to decrease interruption in reestablishing a connection (Islam, [0004]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over MOCHIZUKI, in view of Islam, and further in view of in view of Luong et al. (Pub. No.: US 20210392506 A1), hereinafter Luong.

With respect to claim 12, the combination of MOCHIZUKI and Islam teaches the method of claim 1.  

The combination of MOCHIZUKI and Islam does not explicitly teach the UE is further configured to relay the spatial PI to one or more other UEs via a sidelink channel.

However, Luong teaches the UE is configured to refrain from transmitting ([0123]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Luong, into the teachings of MOCHIZUKI and Islam, in order to improve the gNB detection of the source of interference from inside network or WTRUs (Luong, [0120]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over MOCHIZUKI, in view of Islam, and further in view of in view of TSENG et al. (Pub. No.: US 20200045674 A1), hereinafter TSENG.

With respect to claim 14, the combination of MOCHIZUKI and Islam teaches the method of claim 1.  

MOCHIZUKI teaches the spatial PI is received as set forth above.  The combination of MOCHIZUKI and Islam does not explicitly teach sidelink bandwidth part (BWP).

However, TSENG teaches sidelink bandwidth part (BWP) ([0007]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of TSENG, into the teachings of MOCHIZUKI and Islam, in order to improve and efficient sidelink resource allocation process in the next generation wireless networks (TSENG, [0003]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over MOCHIZUKI, in view of Islam, and further in view of in view of Shen et al. (Pub. No.: US 20090232050 A1), hereinafter Shen.

With respect to claim 15, the combination of MOCHIZUKI and Islam teaches the method of claim 1.  

MOCHIZUKI teaches the time period is associated with as set forth above.  The combination of MOCHIZUKI and Islam does not explicitly teach a current transmission time interval (TTI).

However, Shen teaches a current transmission time interval (TTI) ([0015]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Shen, into the teachings of MOCHIZUKI and Islam, in order to improve the robustness of data transmission over the wireless channel (Shen, [0006]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over MOCHIZUKI, in view of Islam, and further in view of in view of CHAE et al. (Pub. No.: US 20190116565 A1), hereinafter CHAE.

With respect to claim 18, the combination of MOCHIZUKI and Islam teaches the method of claim 1.  

MOCHIZUKI teaches wherein the target signal comprises a sidelink signal as set forth above.  The combination of MOCHIZUKI and Islam does not explicitly teach a physical sidelink shared channel (PSSCH).

However, CHAE teaches a physical sidelink shared channel (PSSCH) ([0019]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of CHAE, into the teachings of MOCHIZUKI and Islam, in order to improve a transfer rate and to improve frequency efficiency (CHAE, [0073]).

Claims 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over MOCHIZUKI, in view of in view of CHEN.

With respect to claim 20, MOCHIZUKI  teaches the spatial PI indicates the beam ([0485], a part of the beams of the preemption indication…The part of the beams may be, for example, a beam to be used by the UE that performs the preempted communication or a beam to be used by the UE to be preempted).

MOCHIZUKI  does not explicitly teach relationship between a source reference signal and the target sign.

However, CHEN teaches relationship between a source reference signal and the target sign ([0006], sending or receiving a signal that is sent or received by the first reference signal via the first port set according to a quasi-co-location relationship between the first port set and the target signal).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of CHEN, relationship between a source reference signal and the target sign, into the teachings of MOCHIZUKI, in order to improve the sending or receiving performance (CHEN, [0003]).

With respect to claim 21, MOCHIZUKI  teaches the target signal comprises at least one of an uplink physical channel ([0011, 0068]), the uplink physical channel using a transmit beam derived from the source reference signal ([0011, 0485]).  

MOCHIZUKI  does not explicitly teach the UE is configured to refrain from transmitting.  

However, Islam teaches the UE is configured to refrain from transmitting ([0018], refraining from transmitting the random access signal at a time associated with the previously identified beam direction based at least in part on the determination).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Islam, the UE is configured to refrain from transmitting, into the teachings of MOCHIZUKI  , in order to decrease a delay in accessing the network, or to decrease interruption in reestablishing a connection (Islam, [0004]).

With respect to claim 23, MOCHIZUKI  teaches the target signal comprises at least one of downlink physical channel ([0009, 0068]), the uplink downlink channel using a transmit beam derived from the source reference signal ([0009, 0485]).

MOCHIZUKI  does not explicitly teach the UE is configured to refrain from transmitting.  

However, Islam teaches the UE is configured to refrain from transmitting ([0018], refraining from transmitting the random access signal at a time associated with the previously identified beam direction based at least in part on the determination).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Islam, the UE is configured to refrain from transmitting, into the teachings of MOCHIZUKI  , in order to decrease a delay in accessing the network, or to decrease interruption in reestablishing a connection (Islam, [0004]).

Allowable Subject Matter

Claims 4, 6-10, 22, and 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20190222284 A1; “Huang”, ([0150])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/KIET TANG/
Primary Examiner, Art Unit 2469